  Case 1:21-cr-00093-VM Document 17 Filed 08/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               8/26/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               16 CR 272
                                 :               21 CR 093
          -against-              :                  ORDER
                                 :
ANGEL VILLFANE,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        The status conference currently scheduled for August 27,
2021 is hereby rescheduled for Friday September 24, 2021 at
1:30 p.m.
        It is hereby ordered that time until September 24, 2021
shall    be   excluded   from   speedy   trial   calculations.    This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:

Dated:        New York, New York
              26 August 2021
